******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    THE RESERVE REALTY, LLC, ET AL. v. BLT
            RESERVE, LLC, ET AL.
                 (AC 38440)
                 Alvord, Sheldon and Schaller, Js.
   Submitted on briefs January 4—officially released June 20, 2017

   (Appeal from Superior Court, judicial district of
               Danbury, Truglia, J.)
  Daniel E. Casagrande and Lisa M. Rivas filed a brief
for the appellants (plaintiffs).
  Christopher Rooney and Brian A. Daley filed a brief
for the appellee (named defendant).
  David F. Bennett filed a brief for the appellee (defen-
dant Century 21 Scalzo Realty, Inc.)
                          Opinion

   PER CURIAM. In this action to foreclose a real estate
broker’s lien, the plaintiffs, The Reserve Realty, LLC
(Reserve Realty) and Theodore Haddad, Sr., as executor
of the estate of Jeanette Haddad, appeal from the judg-
ment rendered by the trial court in favor of the defen-
dant BLT Reserve, LLC (BLT).1 On appeal, the plaintiffs
claim that the court improperly determined that (1) the
purchase and sale agreement upon which they based
their claim for brokerage fees constituted part of an
illegal tying arrangement in violation of the Connecticut
Antitrust Act, (2) the listing agreements entered into
pursuant to such purchase and sale agreement did not
comply with General Statutes § 20-325a, and (3) such
listing agreements were unenforceable by the plaintiffs
because they were personal to Jeanette Haddad. We
affirm the judgment of the trial court.
   The record discloses the following facts. In July, 2013,
the plaintiffs brought a breach of contract action in
which BLT was a defendant. See Reserve Realty, LLC
v. Windemere Reserve, LLC, 174 Conn. App.              ,
A.3d (2017). That action concerned the purchase and
sale agreement for a parcel of land purchased by BLT,
known as parcel 13, and listing agreements through
which BLT granted Jeanette Haddad and Scalzo Realty;
see footnote 1 of this opinion; the exclusive right to
sell and/or lease parcel 13 and a 3 percent commission
on any sale and/or lease of the property. On May 10,
2013, the plaintiffs executed a broker’s lien on parcel
13 in favor of Reserve Realty and the estate of Jeanette
Haddad in the amount of a 3 percent commission on the
gross selling price or gross rental price of any portion of
the parcel. Subsequently, on May 8, 2014, the plaintiffs
brought the present action seeking to foreclose on the
broker’s lien.
   On July 1, 2015, the trial court in the breach of con-
tract action held that the listing agreements between
the plaintiffs and BLT on which the lien in the present
action is based were invalid and unenforceable. See
Reserve Realty, LLC v. Windemere Reserve, LLC, supra,
174 Conn. App.         . Consequently, on September 28,
2015, the parties filed a stipulation in the present action
that the memorandum of decision in the breach of con-
tract action required the conclusion that the plaintiffs
could not establish probable cause to sustain the valid-
ity of the lien, as required by General Statutes § 20-
325e.2 The plaintiffs, however, reserved all rights to
appeal. The trial court rendered judgment discharging
the lien in accordance with the stipulation. The plain-
tiffs then filed this appeal.3
  On appeal, the plaintiffs make three claims identical
to those made in the appeal from the judgment in their
breach of contract action. As the disposition of the
claims in the present appeal must be governed by the
disposition of the claims in Reserve Realty, LLC v. Win-
demere Reserve, LLC, supra, 174 Conn. App.          , we
conclude that the judgment discharging the lien must
be affirmed.
      The judgment is affirmed.
  1
     Century 21 Scalzo Realty, Inc. (Scalzo Realty) and The Reserve Master
Association, Inc., also were named as defendants. The action was withdrawn
as to the latter. Scalzo Realty filed a brief adopting BLT’s position in this
appeal.
   2
     General Statutes § 20-325e (a) provides in relevant part: ‘‘Whenever one
or more real property claims for liens are placed upon any real estate
pursuant to section 20-325a, the owner of the real estate, if no action to
foreclose the claim is then pending before any court, may make application,
together with a proposed order and summons, to the superior court for the
judicial district in which the lien may be foreclosed under the provisions
of section 20-325a or to any judge thereof, that a hearing or hearings to be held
to determine whether the claim for lien or liens should be discharged . . . .’’
   3
     On October 5, 2016, BLT, pending the appeal, filed a motion in the trial
court to substitute bond for the broker’s lien. The trial court granted the
motion on December 6, 2016. A hearing was scheduled for January 23, 2016
to establish the amount of bond required. On January 23, 2016, BLT withdrew
the motion to substitute bond. These actions have no bearing on the disposi-
tion of the present appeal.